ORDER

This matter came before the Court on the parties’ Joint Petition for Indefinite Suspension by Consent in the above entitled matter, it is this 27th day of October, 2015;
ORDERED, by the Court of Appeals of Maryland, that the Joint Petition be, and it is hereby GRANTED; and it is further,
ORDERED, that the Respondent, Regina Wanjiru Njogu, is hereby indefinitely suspended from the practice of law in the State of Maryland for engaging in professional misconduct involving violations of Maryland Lawyers’ Rules of Professional Conduct 1.8(a) and 8.4(a), (b) and (c); and it is further,
ORDERED, that the Clerk of the Court shall remove the name of Regina Wanjiru Njogu from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all clerks of all judicial tribunals in this State pursuant to Maryland Rule 16-772(d).